DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55 (Japanese Application JP2018-164779 filed on September 3rd, 2018).

Response to Arguments
Applicant amended claims 1 – 6 beyond formalities and 112 Rejections.
The pending claims are 1 – 6 [Page 8 lines 1 – 6].

Applicant met Examiner’s Requirement for Information in the July 26th, 2022 IDS filed [Section I: Page 8 lines 7 – 14].
Applicant amended the Drawings and Specification to overcome Examiner’s Drawing Objections [Section II: Page 8 lines 15 – 20].
Applicant amended the Abstract, Title of the Invention, and Specification to overcome Examiner’s Specification Objections [Section III: Page 8 line 21 – Page 9 line 2].
Applicant amended the claims to address Examiner’s Claim Objections [Section IV: Page 9 lines 3 – 6].  The Examiner reconsiders the Objections in view of the amended claims.
Applicant amended the claims to address Examiner’s 112 Rejections and Claim Interpretation [Section V: Page 9 lines 7 – 11].  The Examiner updates the Functional Analysis and 112b Rejections in view of the amended claims.

Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The Examiner addresses arguments in Section VI with the points numbered continuously.
First, the Applicant recites the references against the claims [Page 9 lines 12 – 19] and recites features of amended independent claim 1 alleging Suzuki and Ramirez do not teach the features of the amended claim [Page 9 line 20 – Page 10 line 5].
Second, the Applicant provides their interpretation of Suzuki alleging the cameras are not in an absolute space [Page 10 lines 6 – 17] and discusses the marking points used in Suzuki as not teaching an absolute space [Page 10 line 18 – Page 11 line 3].  The disputed feature has been amended and thus necessitating reconsideration / new grounds of Rejection.  However, Specification Paragraph 6 merely defines the “absolute space” as where the cameras exist and presumably imaging thus Suzuki clearly renders the feature obvious as the target / object worked on by the robotic manipulator being imaged by the cameras renders obvious the features claimed.  Further, the “display” feature was taught by Ramirez where at least Paragraphs 296 – 300 renders obvious the parallax display (rendering obvious overlap in the left and right images since a parallax display technique is used suggested at least in Suzuki Paragraphs 48 – 50 (overlapping FOVs in the cameras)) of captured images from right and left / stereo camera pairs (Suzuki Paragraph 41 renders obvious displaying the images from the stereo camera at least and Ramirez renders obvious how to display the captured images).
Third, the Applicant contends Ramirez does not cure the alleged deficiencies of amended independent claim 1 regarding the absolute space claimed [Page 11 lines 4 – 15].  However, in view of the definition of the absolute space given Ramirez’ camera arrangements view an absolute space with overlap (Suzuki already discloses stereo cameras with overlapping field of view of the object being worked on) in at least reference character 300 and Paragraphs 99 – 115, 296 – 300 (these paragraphs were cited for displaying parallax images thus renders obvious the disputed features), and additionally Figures 5 – 6 and Paragraphs 370 – 377 (common features in the left and right images captured by the stereo camera).  Further the reasons given in the Second point above are also applicable in response to the arguments presented in this point.
Fourth, the Applicant contends Fujimake and Charles do not overcome the alleged deficiencies of amended independent claim 1 [Page 11 lines 16 – 18] and the dependent claims are allowable for at least the reasons given [Page 11 lines 19 – 21].
While the Applicant’s points may be understood, the Examiner respectfully disagrees for at least the reasons given above.  While the Examiner may maintain the Rejection, the Examiner amends the Rejection in view of the amended claims.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on June 28th, 2022 and July 26th, 2022 were filed before the mailing date of the Final Rejection (this Office Action).  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.
The information disclosure statement (IDS) submitted on March 3rd, 2021 was filed before the mailing date of the First Action on the Merits (mailed March 24th, 2022).  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.

Claim Interpretation – Functional Analysis
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that use the word “means” or “step” or a generic placeholder but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.
Such claim limitation(s) is/are:
“a left-eye camera and a right-eye camera that capture …” in claim 1; and 
“a display that display parallax images […] using both eyes” in claim 1.

Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Objections
Claims 1 – 6 are objected to because of the following informalities:
Regarding claim 1, the claim recites a “display that displays parallax images” but does not state or require the use to wear glasses or to be viewed with glasses or not to filter left /right images thus the claim appears to be lacking an essential element.
Regarding claims 2 – 6, the dependent claims do not cure the deficiencies of the independent claim and thus are similarly Objected.

Regarding claim 1, there is no clear control mechanism or requirement in the clams for the working part of the robot to be moved or a manipulation arm to be used / controlled as the claims only require control of the robot body and thus appears to miss reciting essential steps / elements.
Regarding claims 2 – 6, the dependent claims do not cure the deficiencies of the independent claim and thus are similarly Objected.

Regarding claim 3, the use of “either” language in a list of more than two alternatives presented Indefinite metes and bounds whereas the previous “at least one of” construct avoided such indefinite issues as the grouping in the claims are not unclear raising Indefinite metes and bounds issues.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim limitations:
“a robot body that includes a working part that performs work …” [Claim 1];
“a robot operation manipulator that is configured to …” [Claim 1];
“an area operation manipulator that is configured to …” [Claim 1];
“a first controller that controls …” [Claim 1];
“a second controller that (i) extracts […] and (ii) displays …” [Claim 1]; and 
“an operational control of the […] camera …” [Claim 3]
have been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations recite generic placeholders which do not have clear structural correspondences in the Specification or are readily defined or taken as Structural terms performing functions.  The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.
	Regarding claims 2 – 6, the dependent claims do not cure the deficiencies of the independent claim this are similarly Rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki, et al. (US PG PUB 2018/0222056 A1 referred to as “Suzuki” throughout), and further in view of Ramirez, et al. (WO2019/210322 A1 referred to as “Ramirez” throughout in which citations will come from the WIPO Publication in lieu of US Provisional Application 62/663,689) [First cited in the Office Action mailed March 24th, 2022] and Charles (US PG PUB 2014/0005484 A1 referred to as “Charles” throughout).

	Regarding claim 1, Suzuki teaches a robot with an arm to perform various tasks such as parts transfer or assembly line tasks with a stereoscopic imaging arrangement for an operator to view regarding work the robot is performing.  While Suzuki teaches stereo imaging and using stereo camera arrangements which implies parallax considerations, Ramirez teaches processing and displaying images from stereoscopic / stereo cameras for display and a related robot work application.  Ramirez teaches many similar features to that of Suzuki in camera and controller arrangement for a robot to do work (in this case surgery / medical applications which has similar problems / issues to those of Suzuki and assembly line robots).  Charles renders obvious duplication of stereo camera assemblies in work environments to images the target areas / areas robots / robotic arm / manipulators may be working and further fixing camera locations in relation to the robotic manipulator / arm used to perform work.
	It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify the display for the user / operator of Suzuki’s robotic arrangement with that of Ramirez and further to incorporate similar image processing techniques including initialization and using camera zoom for correction of images for alignment / resolving parallax differences between two images and to duplicate arrangements of cameras / use of robots and fixing camera locations for imaging robot work as suggested by Charles.  The combination teaches
a robot body that includes a working part that performs work, the robot body moving the working part [Suzuki Figure 1 (see at least reference characters 200 (robot with a body), 201 (robot arm), and 202 (robot hand) where the hands and arms are obvious variants of the claimed “working part”), 10, and 13B as well as Paragraphs 2 (various robotic tasks listed), 32 – 34 (robot to grip / hold / manipulate a working piece and relationship with body / hand / arm of robot), 40 (robot performs assembly work), and 110 (other embodiments / arrangements of the robot listed)];
a robot operation manipulator that is configured to receive inputs from an operator to manipulate the robot body [Suzuki Figures 1, 10, and 13B (see at least reference characters 500 (robot control device receiving user input), 600, 800 and 850) as well as Paragraphs 35 – 40 (operator uses a control device to perform gripping tasks / work and other functions)];
a left-eye camera and a right-eye camera that capture images of the working part of the robot body and a work target object on which the working part performs the work [Suzuki Figures 1, 3 (subfigures included), 7 (subfigures included) 10 – 11 (subfigures included), and 13B (see at least reference characters 300, 301, and 302 where the left and right assignments of cameras 301 and 302 is selection from a finite number of possibilities (KSR Rationale (E)) as would be readily recognized by one of ordinary skill in the art) as well as Paragraphs 46 – 51 (cameras attachable to the robot or not attached to the robot, but used to view the robot using stereo cameras with convergence on a common field of view / work area (e.g. the jig / workpiece)), 58 – 60, 110 – 114, and 121 to be modified by Ramirez Figures 3 – 7 and 11 (see at least reference characters 300, 408, 726, and 728 (assignment of left / right cameras) where the camera is monitoring the object / work area) and additionally Figure 23 (see at least reference character 2306 and 2308 – stereo camera arrangement with parallax and common field of view) as well as Paragraphs 328 – 333 (addressing alignment of cameras to the working part) and Charles Figure 2A (see at least reference characters 105 and 107) as well as Paragraphs 183 – 187 (obvious to duplicate / have multiple stereo cameras for imaging and display) and 201 – 205 (multiple stereo cameras in a robotic arm for imaging of the work area – renders obvious to duplicate camera arrangements in Ramirez and Suzuki)];
a display that displays parallax images to be seen three-dimensionally by the operator using both eyes [Suzuki Figures 1 and 10 (see at least reference character 700) as well as Paragraphs 41 (displaying results from the stereo camera) which is to be modified by incorporating the display techniques / displays of Ramirez Figures 5, 6, and 14 (see at least reference characters 512, 514, and 516) as well as Paragraphs 99 – 101 (suite of displays is a stereoscopic display including interleave display), 107 (ocular / parallax consideration), 191 (overlaying left and right images), 193 – 200 (various display methods including parallax considerations), and 296 – 300 (display for stereo images with parallax / convergence issues addressed and using stereo images for 3D display with both eyes which can process the output of Charles’ cameras for 3D as well in view of Charles Paragraphs 198 – 200 and 406 – 408 teaching stereo / 3D viewing)];
an area operation manipulator that is configured to receive inputs by the operator to specify a stereoscopic vision target area to be seen three-dimensionally through the parallax images displayed on the display [See “display that display parallax images” for citations regarding the “to be seen” clause in the pending claim limitation; Regarding the operator inputs and the manipulator device see Suzuki Figures 1, 8 – 9 (subfigures included and coordinate systems used), 10, and 13B (see at least reference characters 500, 505 (interface), 600, 800, and 850) as well as Paragraphs 41 – 43 (manipulation device embodiments), 48 – 50 (common FOVs of cameras using in the work space), 62 – 68 (matching points / entering a vision target area (a location to image) with 3D user input given in the target area between coordinate systems used (base, sensor, robot, marker)); Charles Figures 13 – 14 (subfigures included and see at least reference character 370, 376, 374, 380, 378, and 390 (sub reference characters included) as well as Paragraphs 302 – 307 (user input to control the robot and instruments used by the robots)], the stereoscopic vision target area being located in an absolute space and included in a portion of a field of view common between the left-eye camera and the right-eye camera [See “a left-eye camera and a right-eye camera” limitation for citations regarding the cameras and arrangement;  Additionally regarding the “absolute space” and “field of view” features see Suzuki paragraphs 48 – 51 (setting convergence angles of cameras for imaging) and 65 – 67 (user sets convergence of the cameras for common / overlapping field of view); Ramirez Figures 7 – 8 as well as Paragraphs 122 (suggested convergence angle / viewing considerations for two cameras), 296 – 300, and 364 – 369 (additional setting for object distance to view and robot arm / work to perform obtaining parallax 3D images); Charles Figure 21 (subfigures included) as well as Paragraphs 68 – 70 (setting a convergence angle / FOV considerations) and 377 – 384 (setting convergence angles and have field of view considerations)];
a first controller that controls operation of the robot body according to the manipulation by the robot operation manipulator [Suzuki Figures 1 (see at least reference characters 500, 505 (user interface to control robot), 600, 800, and 850), 5 – 7 (methods of using the robot / manipulations to perform), 10, and 13 (subfigures included) as well as Paragraphs 2 (work tasks to perform), 32, 38 – 43 (user input to control the robot and manipulate the arm and hand), 54 – 57 (teaching the robot to perform a task controlling the arm / hand components of the robot body), and 93 – 97 (alternative embodiment to manipulate the robot based on operator input); Charles Figures 13 – 14 (subfigures included and see at least reference characters 370, 377, 376, 374, 380, 378, and 390 (sub reference characters included)) as well as Paragraphs 302 – 307 (user input to control the robot and instruments used by the robots)]; and
a second controller that (i) extracts images corresponding to the stereoscopic vision target area specified by the operation of the area operation manipulator [See the “display” limitation above for citations and additionally Suzuki Figures 1 (see at least reference characters 500, 505 (user interface to control robot), 600, 700, and 850), 5 – 6 (methods of control), 4 and 9 (subfigures included – imaging a target area / marker locations set by a user) as well as Paragraphs 38 – 43 (display controlled by user), 62 – 68 (user input to control points for robot to image / perform work on including display controls), and 92 – 97; Charles Figures 13 – 14 (see at least reference characters 370, 377, 376, 374, 380, 378, and 390 (sub reference characters included)) as well as Paragraphs 299 – 306 (user input to control the robot and control the displays to view the work of the robot)], from a left-eye capturing image and a right-eye capturing image captured by the left-eye camera and the right-eye camera, respectively [See the “left-eye camera and a right-eye camera” limitation for citations from Suzuki and Charles and the “display” limitations for citations of Suzuki, Ramirez, and Charles for the parallax display of captured images using the controller features cited in the previous citation for the “controller”], and (ii) displays the extracted images on the display as the parallax images [See “display” limitations and “second controller” limitation (first part) for citations and additionally regarding display of parallax images Ramirez Figures 5, 6, and 14 (see at least reference characters 512, 514, and 516) and 43 (cameras exhibit parallax) as well as Paragraphs 99 – 101 (suite of displays is a stereoscopic display including interleave display), 107 (ocular / parallax consideration), 191 (overlaying left and right images), 193 – 200 (various display methods including parallax considerations), and 296 – 300 (display for stereo images with parallax / convergence issues addressed and using stereo images for 3D display with both eyes); Charles Paragraphs 198 – 200 and 406 – 408].
	The motivation to combine Ramirez with Suzuki is to combine features in related but similar field of an operator controlling a robot with a display while capturing stereoscopic / 3D images [Ramirez Figures 5 – 7 as well as Paragraphs 11 – 13] in order to improve alignment and parallax in stereoscopic images captured by a robot [Ramirez Paragraphs 196 – 197, 523, and 541 where the Examiner observes KSR Rationales (D) or (F) are also applicable].
	The motivation to combine Charles with Ramirez and Suzuki is to combine features in the same / related field of invention of robotic control to perform work / surgery with stereo cameras and display [Charles Paragraphs 3 – 6] in order to improve user / operator visualization during critical operation of the robot [Charles Paragraph 6 where the Examiner observes at least KSR Rationale (F) is also applicable].
	This is the motivation to combine Suzuki, Ramirez, and Charles which will be used throughout the Rejection.

	Regarding claim 2, Suzuki teaches a robot with an arm to perform various tasks such as parts transfer or assembly line tasks with a stereoscopic imaging arrangement for an operator to view regarding work the robot is performing.  While Suzuki teaches stereo imaging and using stereo camera arrangements which implies parallax considerations, Ramirez teaches processing and displaying images from stereoscopic / stereo cameras for display and a related robot work application.  Ramirez teaches many similar features to that of Suzuki in camera and controller arrangement for a robot to do work (in this case surgery / medical applications which has similar problems / issues to those of Suzuki and assembly line robots).  Charles renders obvious duplication of stereo camera assemblies in work environments to images the target areas / areas robots / robotic arm / manipulators may be working and further fixing camera locations in relation to the robotic manipulator / arm used to perform work.
	It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify the display for the user / operator of Suzuki’s robotic arrangement with that of Ramirez and further to incorporate similar image processing techniques including initialization and using camera zoom for correction of images for alignment / resolving parallax differences between two images and to duplicate arrangements of cameras / use of robots and fixing camera locations for imaging robot work as suggested by Charles.  The combination teaches wherein, when the area operation manipulator is not continuously operated [Suzuki Figures 5 – 6 as well as Paragraphs 45 (start position before operation/ training), 68 – 70 (teaching / starting to teach / train the robot), 98 (default / initial position of the robot arm before teaching operation rendering the limitation obvious to one of ordinary skill in the art), and 108 where alternatively Ramirez Figures 42 and 48 (see at least reference character 4202) as well as Paragraphs 452 (rest routines for the robot / imager), 459 – 461 (alignment performed / powering on the arm as an obvious variants of “not operated”), 470 – 472 (operations performed while not operating / initialization), 526], the second controller extracts images of the stereoscopic vision target area [See claim 1 for citations of the “stereoscopic vision target area” and additionally Suzuki Figures 1 (see at least reference characters 500, 505 (user interface to control robot), 600, 700, and 850), 5 – 6 (methods of control), 4 and 9 (subfigures included – imaging a target area / marker locations set by a user) as well as Paragraphs 38 – 43 (display controlled by user), 62 – 68 (user input to control points for robot to image / perform work on including display controls), and 92 – 97] in the absolute space corresponding to a position of the working part of the robot body [See claim 1 for citations regarding the “absolute space” and additionally Suzuki Figures 1, 8 – 9 (subfigures included and coordinate systems used), 10, and 13B (see at least reference characters 500, 505 (interface), 600, and 850) as well as Paragraphs 41 – 43 (manipulation device embodiments), 48 – 50 (common FOVs of cameras using in the work space), 62 – 68 (matching points / entering a vision target area (a location to image) with 3D user input given in the target area between coordinate systems used (base, sensor, robot, marker))], from the left-eye capturing image and the right-eye capturing image captured by the left-eye camera and the right-eye camera, respectively [See claim 1 “a left-eye camera and a right-eye camera” limitation for citations], and displays the extracted images on the display as the parallax images [See claim 1 “display” limitation for citations and additionally Suzuki Figures 1, 5 – 6 as well as Paragraphs 41 – 45 (control of imaging / display and giving a start position before operation / training), 68 – 70 (teaching / starting to teach / train the robot), 98 (default / initial position of the robot arm before teaching operation rendering the limitation obvious to one of ordinary skill in the art), and 108 where alternatively Ramirez Figures 5, 6, and 14 (see at least reference characters 512, 514, and 516) and 42 – 43 (initialization algorithm / initial settings and cameras exhibit parallax) as well as Paragraphs 99 – 101 (suite of displays is a stereoscopic display including interleave display), 107 (ocular / parallax consideration), 191 (overlaying left and right images), 193 – 200 (various display methods including parallax considerations), 296 – 300 (display for stereo images with parallax / convergence issues addressed and using stereo images for 3D display with both eyes, 451 – 452 (rest routines for the robot / imager with displays being given to the operator / displaying images), 459 – 461 (alignment performed / powering on the arm as an obvious variants of “not operated” with display considerations), 470 – 472 (operations performed while not operating / initialization), 511 – 512, and 526].
	Please see claim 1 for the motivation to combine Suzuki, Ramirez, and Charles.

	Regarding claim 3, Suzuki teaches a robot with an arm to perform various tasks such as parts transfer or assembly line tasks with a stereoscopic imaging arrangement for an operator to view regarding work the robot is performing.  While Suzuki teaches stereo imaging and using stereo camera arrangements which implies parallax considerations, Ramirez teaches processing and displaying images from stereoscopic / stereo cameras for display and a related robot work application.  Ramirez teaches many similar features to that of Suzuki in camera and controller arrangement for a robot to do work (in this case surgery / medical applications which has similar problems / issues to those of Suzuki and assembly line robots).  Charles renders obvious duplication of stereo camera assemblies in work environments to images the target areas / areas robots / robotic arm / manipulators may be working and further fixing camera locations in relation to the robotic manipulator / arm used to perform work.
	It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify the display for the user / operator of Suzuki’s robotic arrangement with that of Ramirez and further to incorporate similar image processing techniques including initialization and using camera zoom for correction of images for alignment / resolving parallax differences between two images and to duplicate arrangements of cameras / use of robots and fixing camera locations for imaging robot work as suggested by Charles.  The combination teaches wherein the area operation manipulator [See claim 1 for citations] is operated to adjust at least either one of a size of the stereoscopic vision target area [Suzuki Figures 4 – 6 and 11 – 12 (see selection of points defining a size of a region being images) as well as Paragraphs 59 – 61, 62 – 68 (setting coordinators to align / region to image) and 94 – 100 (moving the robot within an area defined by the operator) or alternatively Ramirez Figure 7 (see at least reference characters 700 and 706) as well as Paragraphs 130 – 132 (viewing area / establishing target areas to image for the robot to operate), 338 – 342 (setting areas for likely motion / establishing constraints on size / area), 451 (target area) and 506 – 508 (boundary / size determinations of area for the robot to operate in); Charles Paragraphs 316 – 320 (zooming cameras to adjust space / tool / manipulator viewed)], a position of the stereoscopic vision target area [Suzuki Figures 4 – 6 and 11 – 12 (see selection of points defining a size of a region being images) as well as Paragraphs 59 – 61, 62 – 68 (setting coordinators to align / region to image) and 94 – 100 (moving the robot within an area defined by the operator) or alternatively Ramirez Figure 7 (see at least reference characters 700 and 706) as well as Paragraphs 130 – 132 (viewing area / establishing target areas to image for the robot to operate), 338 – 342 (setting areas for likely motion / establishing constraints on size / area), 451 (target area – setting position of / magnifying to modify position of) and 506 – 508 (boundary / size determinations of area for the robot to operate in)], a parallax of the parallax images [Ramirez Paragraphs 171 – 172 and 182 (adjusting parallax between cameras / images captured for acceptable parallax), 296 – 300 (parallax adjustment of cameras / images captured for acceptable parallax to the operator / viewer), 471 (specific directions of parallax adjusting / alignment of cameras to modify)], or a zooming in or out of the parallax images [Ramirez Figures 14 – 15 and 41 – 42 as well as Paragraphs423 – 428 (input device to change zoom / magnification / size of image), 452 (setting zoom / magnification), 458 – 463 (setting zoom / enlargement / reduction of the images / cameras capturing images), 469 – 473 (magnification of cameras to capture parallax images); Charles Paragraphs 316 – 320 (zooming cameras to adjust space / tool / manipulator viewed in which each camera (left and right) is controlled thus controlling the parallax image)], and
according to the operation of the area operation manipulator [See claim 1 for citations], the second controller executes image processing of the left-eye capturing image and the right-eye capturing image [See claim 1 for citations of the “second controller” and additionally to be combined / modified by the functions recited in the limitations that follow], or an operational control [Suzuki Figure 1 (see at least reference characters 500, 505, 600, 700, and 800) as well as Paragraphs 32 – 26 (user input / ways to input changes to the cameras / images captured) in combination with additional interfaces / input devices taught by Ramirez in at least Figures 6 – 7, 14 – 15, 41 – 42 (see at least reference characters 1410, 1406, and 516) as well as Paragraphs 420 – 426 (e.g. use of a foot switch / pedal to control imaging such as position or zoom / size of images or target area to image)] of the left-eye camera and the right-eye camera [See claim 1 for citations of the left and right eye cameras claimed and see the “area operation manipulator” in claim 1 for citations and the adjustments in the above limitations adjusting the cameras (e.g. zoom and position control) for additional citations], and displays, on the display, the parallax images [See claim 1 for citations of the “display”] in which at least one of either the size of the stereoscopic vision target area [Suzuki Figures 4 – 6 and 11 – 12 (see selection of points defining a size of a region being images) as well as Paragraphs 59 – 61, 62 – 68 (setting coordinators to align / region to image) and 94 – 100 (moving the robot within an area defined by the operator) or alternatively Ramirez Figure 7 (see at least reference characters 700 and 706) as well as Paragraphs 130 – 132 (viewing area / establishing target areas to image for the robot to operate), 338 – 342 (setting areas for likely motion / establishing constraints on size / area), 451 (target area) and 506 – 508 (boundary / size determinations of area for the robot to operate in); Charles Paragraphs 316 – 320 (zooming cameras to adjust space / tool / manipulator viewed)], the position of the stereoscopic vision target area [Suzuki Figures 4 – 6 and 11 – 12 (see selection of points defining a size of a region being images) as well as Paragraphs 59 – 61, 62 – 68 (setting coordinators to align / region to image) and 94 – 100 (moving the robot within an area defined by the operator) or alternatively Ramirez Figure 7 (see at least reference characters 700 and 706) as well as Paragraphs 130 – 132 (viewing area / establishing target areas to image for the robot to operate), 338 – 342 (setting areas for likely motion / establishing constraints on size / area), 451 (target area – setting position of / magnifying to modify position of) and 506 – 508 (boundary / size determinations of area for the robot to operate in)], the parallax of the parallax images [Ramirez Paragraphs 171 – 172 and 182 (adjusting parallax between cameras / images captured for acceptable parallax), 296 – 300 (parallax adjustment of cameras / images captured for acceptable parallax to the operator / viewer), 471 (specific directions of parallax adjusting / alignment of cameras to modify)], or the zooming in or out of the parallax images is adjusted [Ramirez Figures 14 – 15 and 41 – 42 as well as Paragraphs423 – 428 (input device to change zoom / magnification / size of image), 452 (setting zoom / magnification), 458 – 463 (setting zoom / enlargement / reduction of the images / cameras capturing images), 469 – 473 (magnification of cameras to capture parallax images); Charles Paragraphs 316 – 320 (zooming cameras to adjust space / tool / manipulator viewed in which each camera (left and right) is controlled thus controlling the parallax image)].
	Please see claim 1 for the motivation to combine Suzuki, Ramirez, and Charles.

	Regarding claim 6, Suzuki teaches a robot with an arm to perform various tasks such as parts transfer or assembly line tasks with a stereoscopic imaging arrangement for an operator to view regarding work the robot is performing.  While Suzuki teaches stereo imaging and using stereo camera arrangements which implies parallax considerations, Ramirez teaches processing and displaying images from stereoscopic / stereo cameras for display and a related robot work application.  Ramirez teaches many similar features to that of Suzuki in camera and controller arrangement for a robot to do work (in this case surgery / medical applications which has similar problems / issues to those of Suzuki and assembly line robots).  Charles renders obvious duplication of stereo camera assemblies in work environments to images the target areas / areas robots / robotic arm / manipulators may be working and further fixing camera locations in relation to the robotic manipulator / arm used to perform work.
	It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify the display for the user / operator of Suzuki’s robotic arrangement with that of Ramirez and further to incorporate similar image processing techniques including initialization and using camera zoom for correction of images for alignment / resolving parallax differences between two images and to duplicate arrangements of cameras / use of robots and fixing camera locations for imaging robot work as suggested by Charles.  The combination teaches wherein pairs of the left-eye camera and the right-eye camera are disposed surrounding the robot body [See claim 1 “left-eye camera” and “right-eye camera” limitation for citations and additionally Charles Figure 2A (see at least reference characters 105 and 107) as well as Paragraphs 186 – 187 (obvious to duplicate / have multiple stereo cameras for imaging and display) and 201 – 205 (multiple stereo cameras in a robotic arm for imaging of the work area – renders obvious to duplicate camera arrangements in Ramirez and Suzuki)], and the second controller displays, on the display, the parallax images corresponding to a selected pair of the left-eye camera and the right-eye camera [See claim 1 “second controller” and “display” limitations for citations and additionally Charles Figures 1 , 17, and 20 (see multiple images from various cameras on the same display for user selection / input) as well as Paragraphs 330 – 335 (user selection of camera video feeds to view including stereo / 3D images), 402 and 600 (user selection and zoom / enlargement available)].
	Please see claim 1 for the motivation to combine Suzuki, Ramirez, and Charles.


Claims 4 – 5 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki, Ramirez, and Charles as applied to claim 1 above, and further in view of Fujimaki, et al (US PG PUB 2019/0187477 A1 referred to as “Fujimaki” throughout).
	Regarding claim 4, Suzuki teaches a robot with an arm to perform various tasks such as parts transfer or assembly line tasks with a stereoscopic imaging arrangement for an operator to view regarding work the robot is performing.  While Suzuki teaches stereo imaging and using stereo camera arrangements which implies parallax considerations, Ramirez teaches processing and displaying images from stereoscopic / stereo cameras for display and a related robot work application.  Ramirez teaches many similar features to that of Suzuki in camera and controller arrangement for a robot to do work (in this case surgery / medical applications which has similar problems / issues to those of Suzuki and assembly line robots).  Charles renders obvious duplication of stereo camera assemblies in work environments to images the target areas / areas robots / robotic arm / manipulators may be working and further fixing camera locations in relation to the robotic manipulator / arm used to perform work.  Fujimaki teaches modifications and suggests lens designs to modify the lenses used by Ramirez and Suzuki with FOV considerations.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify the display for the user / operator of Suzuki’s robotic arrangement with that of Ramirez and further to incorporate similar image processing techniques including initialization and using camera zoom for correction of images for alignment / resolving parallax differences between two images and to duplicate arrangements of cameras / use of robots and fixing camera locations for imaging robot work as suggested by Charles using the specific field of view considerations as taught by Fujimaki.  The combination teaches
wherein an angle of view of each of the left-eye camera and the right-eye camera in a plane extending along an optical axis of the left-eye camera and an optical axis of the right-eye camera is 150° or above and 360° or below [Ramirez Figures 5 – 7 (see at least reference characters 714, 716, 724, 730, 736 and 738 (camera lenses of the stereo camera pair) and 17 (reference characters 1714, 171) as well as Paragraphs 132 (suggestions on design of the lenses with FOV considerations – to combine with Fujimaki)152 – 154 (lenses for cameras), 303 – 305 (lenses); Charles Paragraph 187; Fujimaki Figures 1 ,2 ,4 (see at least reference character 61) as well as Paragraphs 65 – 66 (suggested viewing angles in which 200 degrees is suggested as a lens FOV which renders obvious the claimed range suggesting the cameras of Suzuki and Ramirez mimic human FOVs)].
	Please see claim 1 for the motivation to combine Suzuki, Ramirez, and Charles.
	The motivation to combine Fujimaki with Charles, Ramirez and Suzuki is to combine features in the same / related field of invention of display and imaging technologies for assembly line robots [Fujimaki Paragraphs 1 – 3] in order to improve user convenience and reducing risk by improving imaging around robots [Fujimaki Paragraphs 119 – 121 where the Examiner observes at least KSR Rationale (F) is also applicable].
	This is the motivation to combine Suzuki, Ramirez, Charles, and Fujimaki which will be used throughout the Rejection.

	Regarding claim 5, Suzuki teaches a robot with an arm to perform various tasks such as parts transfer or assembly line tasks with a stereoscopic imaging arrangement for an operator to view regarding work the robot is performing.  While Suzuki teaches stereo imaging and using stereo camera arrangements which implies parallax considerations, Ramirez teaches processing and displaying images from stereoscopic / stereo cameras for display and a related robot work application.  Ramirez teaches many similar features to that of Suzuki in camera and controller arrangement for a robot to do work (in this case surgery / medical applications which has similar problems / issues to those of Suzuki and assembly line robots).  Charles renders obvious duplication of stereo camera assemblies in work environments to images the target areas / areas robots / robotic arm / manipulators may be working and further fixing camera locations in relation to the robotic manipulator / arm used to perform work.  Fujimaki teaches modifications and suggests lens designs to modify the lenses used by Ramirez and Suzuki with FOV considerations.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify the display for the user / operator of Suzuki’s robotic arrangement with that of Ramirez and further to incorporate similar image processing techniques including initialization and using camera zoom for correction of images for alignment / resolving parallax differences between two images and to duplicate arrangements of cameras / use of robots and fixing camera locations for imaging robot work as suggested by Charles using the specific field of view considerations as taught by Fujimaki.  The combination teaches wherein the second controller [See claim 1 for citations] corrects the images extracted from the left-eye capturing image and the right-eye capturing image so as to remove image distortion [Ramirez Figures 7 – 8 as well as Paragraphs 121, 157, 296 (distortion model for the lens is known and corrections to the arrangements are made include adjustments / calibration of the assembly)] caused by wide-angle lenses [Fujimaki Paragraphs 41 (adjustments / corrections of lenses), 65 – 66 (suggests / renders obvious the choice to use wide angle lenses) and 92 to combine with at least Ramirez (see claim 4)], and displays the corrected images [See Ramirez citations for distortion correction before display] on the display as the parallax images [See claim 1 for citations regarding the “stereoscopic display unit”].
	Please see claim 4 for the motivation to combine Suzuki, Ramirez, Charles, and Fujimaki.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Pack, et al. (US PG PUB 2012/0095619 A1 referred to as “Pack” throughout) in Figure 16 teaches state machines / processing similar to pending claims 2 and 3.  
	References that do not overcome the Applicant’s Priority Date include: Yamamoto (US PG PUB 2020/0084423 A1 referred to as “Yamamoto” throughout) in which claim 9 is similar to pending claim 2.
	References found in updated search and consideration are: Calef, et al. (US PG PUB 2019/0290371 A1 referred to as “Calef” throughout) teaches in Figures 4 and 5 parallax control and field of view considerations for stereo cameras imaging a robot working.  Rappel, et al. (US Patent #9,392,258 B2 referred to as “Rappel” throughout) teaches in Figures 2,3 ,and 7 (see at least reference character 703) camera arrangements to image robots working and implies fixed arrangements with large field of views to include the robot and the work area.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tyler W Sullivan whose telephone number is (571)270-5684. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571)-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYLER W. SULLIVAN/Primary Examiner, Art Unit 2487